Citation Nr: 1521053	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right foot and toe numbness as a residual of right ankle surgery.

2.  Entitlement to an increased rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1994.

This case comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2015, the Veteran testified during a Board hearing at the RO.

The issue of entitlement to an increased rating for a right ankle disability is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's right foot and toe numbness is proximately due to or the result of surgical treatment for a service-connected right ankle disability.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right foot and toe numbness, secondary to the service-connected right ankle disability, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).  

The Veteran claims he developed numbness of the right foot and toes after surgery for the service-connected right ankle disability.

VA medical records show that the Veteran underwent arthroscopic surgery of the right ankle in October 2000.  

A November 2000 VA treatment record shows that the Veteran was using a cloth ankle brace and complained of paresthesia in the anterior foot.  Examination showed a slight positive Tinel test at the DP area with radicular symptoms in the great and little toes.  The impression was that the paresthesia was probably due to brace compression.  

A February 2001 nursing note shows that the Veteran was reporting for a consult with an orthopedic surgeon for numbness of the middle toes since right ankle surgery in October 2000.  The February 2001 orthopedic surgery clinic record shows complaints of loss of sensation near the first and last toes, findings of decreased sensation to pin prick at those areas, and a presumptive diagnosis of residual impingement syndrome.  Later that month, the orthopedic surgeon noted that the Veteran may have damage to the sensory nerves related to the surgery.  

A March 2001 consult request shows that the Veteran did poorly after the October 2000 surgery and was being referred to a private physician for a second opinion on the course of treatment.  The request shows that he had numbness at the top of the foot suggestive of cutaneous nerve damage following arthroscopy.  

During a September 2009 VA examination, the Veteran complained of numbness at the right great, fourth, and fifth toes and the top of the foot.  Examination revealed decreased sensation to light touch over the top of the foot.  The examiner stated that the Veteran had a history of numbness on the top of the right foot but had not been diagnosed with a specific condition related to the numbness.  The examiner noted that the Veteran had a diagnosis of right ankle chronic strain, plantar fasciitis, and Achilles tendonitis and any or all of those conditions may contribute to the change in sensation the Veteran was experiencing.

During the Board hearing, the Veteran indicated that he had numbness of the great, fourth, and fifth toes of the right foot that began after right ankle surgery in October 2000.  He also indicated that the surgeon had told him that a nerve may have been cut during surgery.

The Board notes that a lay person is competent to give evidence about observable symptoms such as numbness.  Layno v. Brown, 6 Vet. App. 465 (1994).   A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, while the Veteran may not be competent to address the etiology of right foot and toe numbness, but he is competent to report on its onset, and his reports are corroborated by contemporaneous medical records.  His testimony indicates acknowledgment by the physician who conducted the surgery that the numbness may be due to a nerve being damaged during surgery.  However, that has not been documented in the medical evidence of record.

While the September 2009 VA examiner did not provide an opinion on whether the Veteran's right foot and toe numbness was related to the October 2000 right ankle surgery, the Board observes that the prior medical evidence of record already related the numbness to the surgery.  The Veteran first complained of numbness at the top of the right foot in November 2000, within two months after surgery, at which time it was attributed to brace compression.  In February 2001, an orthopedic surgeon provided a presumptive diagnosis of residual impingement syndrome and later noted that the Veteran may have damage to the sensory nerves related to the surgery.  Then, a March 2001 consult request shows that the Veteran had numbness at the top of the right foot suggestive of cutaneous nerve damage following arthroscopy.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that right foot and toe numbness is proximately due to or the result of surgical treatment for a service-connected right ankle disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for right foot and toe numbness, secondary to a service-connected right ankle disability, is granted.  


ORDER

Service connection for right foot and toe numbness, secondary to a service-connected right ankle disability, is granted.


REMAND

The Veteran filed an increased rating claim for a right ankle disability in April 2009.  The Veteran was examined by VA for the right ankle disability in September 2009, over five years ago.  The last examination is too old to use in adjudicating the current rating for the right ankle disability.  Moreover, the Veteran testified at a hearing before the undersigned that the disability had worsened since that examination.  To properly adjudicate the claim for increase, another examination should be scheduled.

Prior to the examination, any outstanding medical records should be obtained.  In a July 2009 statement, the Veteran indicated that he receives treatment at the Viera VA Outpatient Clinic and Patrick Air Force Base Clinic.  There are treatment records from Patrick Air Force Base Family Clinic through April 2009.  Thus, any treatment records since April 2009 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any treatment records from Patrick Air Force Base Family Clinic since April 2009.

2.  Obtain any VA treatment records since April 2009.

3.  Then, schedule the Veteran for a VA examination to determine the severity of right ankle disability, to include right foot and toe numbness.  All indicated tests and studies should be performed.  All pertinent pathology associated with the right ankle disability, to include any foot problems, should be noted.  The examiner should discuss the impact of the right ankle disability on the Veteran's ability to obtain and maintain employment.  The examiner should review the claims file and note that review in the report.  A rationale for all opinions should be provided.  

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


